In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************
MARINA ARSHAKYAN,          *                       No. 15-1004V
                           *                       Special Master Christian J. Moran
        Petitioner,        *
                           *                       Filed: November 2, 2017
v.                         *
                           *                       Stipulation; measles mumps rubella
SECRETARY OF HEALTH        *                       (“MMR”) vaccine; eye pain;
AND HUMAN SERVICES,        *                       decreased vision; vision loss; optic
                           *                       neuritis; fatigue
               Respondent. *
*********************

Mark Sadaka, Mark T. Sadaka, LLC, Englewood, NJ, for Petitioner;
Alexis B. Babcock, United States Dep’t of Justice, Washington, DC, for
Respondent.

                             UNPUBLISHED DECISION1

       On November 1, 2017, the parties filed a joint stipulation concerning the
petition for compensation filed by Marina Arshakyan on September 10, 2015. The
petition alleged that the measles mumps rubella vaccine, which is contained in the
Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), caused petitioner to
suffer or significantly aggravated eye pain, decreased vision, vision loss, optic
neuritis and fatigue following its administration on September 19, 2012. Petitioner
further alleges that she suffered the residual effects of these injuries for more than
six months. Petitioner represents that there has been no prior award or settlement
of a civil action for damages on her behalf as a result of her condition.



       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
       Respondent denies that the measles mumps rubella vaccine caused petitioner
to suffer or significantly aggravated eye pain, decreased vision, vision loss, optic
neuritis, fatigue, or any other injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $130,000.00 in the form of a check payable to
       petitioner. This amount represents compensation for all damages that
       would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 15-1004V according to this decision
and the attached stipulation.2


       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2
                 IN THE UNITED ST ATES.. COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS


                                                       )
MARINA ARSHAKYAN,                                      )
                                                       )
                          Petitioner,                  )
                                                       )      No. 15-1004V
V.                                                     )      Special Master Moran
                                                       )
SECRETARY OF HEALTH AND                                )
HUMAN SERVICES,                                        )
                                                       )
                          Respondent.                  )


                                           STIPULATION

        The parties hereby stipulate to the following matters:

          1. On September 10, 2015 , Marina Arshakyan (" petitioner") filed a petition for vaccine
                      .                                                                      .
compensation under the National Vaccine Injury Compensation Program, 42 U .S.C. § 300aa-10

to 34 (the "Vaccine Program"). The petition seeks compensation for injuries allegedly related to

petitioner' s receipt of a measles mumps rubella ("MMR") vaccine, which vaccine is contained in

the Vaccine Injury Table (the "Table"), 42 C.F.R. § 100.3(a).

        2. Petitioner received a MMR immunization on September 19, 2012.

        3. The vaccine was administered within the United States.

       4 . Petitioner alleges that she suffered from eye pain, decreased vision, vision loss, optic

neuritis and fatigue that was caused-in-fact or significantly aggravated by her MMR vaccination.

Petitioner further alleges that she experienced residual effects of this injury for more than six

months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action



                                                 -1-
for damages as a result of her alleged injuries.

        6. Respondent denies that petitioner's alleged injuries were caused-in-fact by her MMR

vaccination, and denies that the vaccine caused any other injury or her current condition.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

                A lump sum of $130,000.00 in the form of a check payable to petitioner. This
                amount represents compensation for all damages that would be available under 42
                U.S.C. § 300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-21(a)(l), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorney's fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and her attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S .C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.

        11 . Payments made pursuant to paragraph 8, and any amounts awarded pursuant to


                                                   -2-
paragraph 9, of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorney's fees and litigation costs and past mrreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C .

§ 300aa-l S(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(i ncluding agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-l 0 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the MMR vaccination administered on September 19,

20 12 as alleged in a petition for vaccine compensation filed on or about September 10, 2015 ,   in
the United States Court of Federal Claims as petition No. 15-1004V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a


                                                     -3-
decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the MMRvaccine caused petitioner's alleged eye

pain, decreased vision, vision loss, optic neuritis, fatigue or any other injury or her current

disabilities.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                      END OF STIPULATION

I

I

I

I

I

I


                                                  -4-
Respectfully submitted,




ATTORNEY OF RECORD FOR                         AUTHORIZED REPRESENTATIVE
PETITIONER:                                    OF THE ATTORNEY GENERA.L:



MARKT. SADAK.A
                                               ~ c~            L REEVES
                                                                               --
Attorney for Petitioner                        Deputy Directo r
Sadaka Associates                              Torts Branch
155 N. Dean Street                             Civil Division
41h Floor                                      l.i .S. Department of Justice
Englewood, NJ 07631                            P.O. Box 146
(800) 810-3457                                 Benjamin FranU in Station
                                               Washington, DC 20044-0146


                                               ATTORI'liEY OF RECORD FOR
                                               RESPONDEI'liT:
                                               /




                   ,MD
                                               -~~
                                                 ----'s
                                                      ~~
                                               ALEXIS B. BA BCOCK
Director, Division oflnjury                    Assistant Director
Compensation Programs (DICP)                   Torts Branch
Healthcare Systems Bureau                      Civil Division
U.S. Department of Health                      U.S. Department of Justice
and Human Services                             P.O. Box 146
5600 Fishers Lane                              Benjamin fran :J in Station
Parklawn Building, Mail Stop 081'\146B         Washington, DC 20044-0146
Rockville, MD 20857                            (202) 616-7678



Dated:     l\   l I 11'1
         ~~---"-~~~~~~




                                         -5-